        Case 4:20-cv-00644-KAW Document 20
                                        19 Filed 06/11/20
                                                 06/10/20 Page 1 of 5
                                                                    6




1    Joseph Ehrlich - #84359
     Mark R. Meyer - #238231
2
     Losch, Ehrlich & Meyer
3    750 Battery Street, Suite 700
     San Francisco, CA 94111
4
     (415) 956-8400
5    Email: je@losch-ehrlich.com
6           mm@losch-ehrlich.com

7    Attorneys for Plaintiff
8    Tangle, Inc.

9    Victoria E. Brieant (CA Bar No. 141519)
10   Law Office of Victoria E. Brieant, P.A.
     4000 Ponce de Leon Boulevard, Suite 470
11   Coral Gables, FL 33146
12   Telephone: (305) 413-9026
     Email: victoria@brieantlaw.com
13
14   Attorney for Defendant
     John W. Carpenter
15
16
                               IN THE UNITED STATES DISTRICT COURT
17
18                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
19                                          (OAKLAND DIVISION)
20
21     Tangle Inc.,                                   Case No.: 4:20-cv-00644-KAW
22                             Plaintiff,
                                                      STIPULATED JOINT RESPONSE TO
23            v.                                      ORDER TO SHOW CAUSE (DKT NO. 17)
24                                                    AND PROPOSED ORDER
       Law Offices of John W. Carpenter, LLC,
25
26                             Defendant.
27
28




     Case No.: 4:20-cv-00644-KAW                 Page 1 of 6
     STIP. JOINT RESP. TO OSC
        Case 4:20-cv-00644-KAW Document 20
                                        19 Filed 06/11/20
                                                 06/10/20 Page 2 of 5
                                                                    6




1           Defendant John W. Carpenter (“Mr. Carpenter”) and Plaintiff Tangle, Inc., and their
2
     attorneys, respectively, Victoria E. Brieant of the Law Office of Victoria E. Brieant, P.A. and Joseph
3
     Ehrlich and Mark Russell Meyer of the firm Losch, Ehrlich & Meyer, respectfully submit this joint
4
5    response to the Order to Show Cause (Dkt No. 17), informing the Court that an agreement to settle
6
     this matter has been reached in principal and is being documented, and requesting that the Court
7
     vacate the Order to Show Cause for good cause, for the following reasons:
8
9           1.      On January 16, 2020, Tangle, Inc. filed a complaint against John W. Carpenter in the
10
     Superior Court of California, San Mateo County, Case No. 20-CIV-00327 (“the San Mateo
11
     Action”).
12
13          2.      On January 29, 2020, John W. Carpenter removed the San Mateo Action to the U.S.
14
     District Court for the Northern District of California, where it is Case No. 4:20-cv-00644-KAW
15
     (“this Action”).
16
17          3.      On March 3, 2020, Carpenter filed a motion to dismiss this Action. On March 5,
18
     2020, this Action was transferred from Magistrate Judge Joseph C. Spero to Magistrate Judge
19
     Kandis A. Westmore, which had the effect of vacating the briefing schedule for the motion.
20
21          4.      By agreement between the parties for the express purpose of giving time to the parties
22
     to discuss settlement and to conserve the resources that would have been spent on briefing and
23
     possibly appearing at a hearing on the motion to dismiss, Carpenter did not re-notice his motion to
24
25   dismiss.
26
            5.      Just a couple of weeks later, the Covid-19 Pandemic Emergency Orders were issued,
27
     which interfered with the ability of the counsel and parties in this matter to proceed as quickly as
28




     Case No.: 4:20-cv-00644-KAW                  Page 2 of 6
     STIP. JOINT RESP. TO OSC
        Case 4:20-cv-00644-KAW Document 20
                                        19 Filed 06/11/20
                                                 06/10/20 Page 3 of 5
                                                                    6




1    they otherwise would have. For example, the law office for plaintiff is located in San Francisco and
2
     was closed. Plaintiff’s counsel were not initially able to work as well remotely as they would have
3
     liked. Plaintiff’s office is located in South San Francisco and was also closed, which created many
4
5    burdensome issues for the plaintiff. Both of these closures made it more difficult for Tangle, Inc.
6
     to prepare, obtain approval for, and file an opposition if they had been required to do so in April and
7
     May while the closures were in effect. In additional, Mr. Carpenter is 77 years old, the owner of
8
9    Tangle, Inc. is in his 70s, Mr. Carpenter’s counsel, Victoria E. Brieant, and Tangle’s counsel are
10
     both more than 60 years old. Both principals of the parties and both sets of counsel observed the
11
     shelter-at-home restrictions, which made it more difficult to focus on the settlement discussions and
12
13   would have made it more difficult to prepare the briefing that would have followed re-noticing the
14
     motion to dismiss. As a results, the parties’ settlement discussions were dramatically slower than
15
     they would have been if counsel and the parties had not been operating under these restrictions.
16
17          6.      As part of the settlement discussions, the parties preferred to put their resources into
18
     settlement instead of briefing on the opposition and reply briefing. The parties did not mean any
19
     disrespect to the Court and apologize if their actions were perceived in that manner.
20
21          7.      Settlement was facilitated by the parties and their counsel deferring the investment
22
     of time and money in the briefing that would have followed re-noticing of the motion to dismiss.
23
            8.      Late on Friday, June 5, 2020, the parties reached an agreement in principle for
24
25   settlement and are exchanging drafts of the documentation. The Settlement moots Carpenter’s
26
     motion to dismiss.
27
28




     Case No.: 4:20-cv-00644-KAW                   Page 3 of 6
     STIP. JOINT RESP. TO OSC
        Case 4:20-cv-00644-KAW Document 20
                                        19 Filed 06/11/20
                                                 06/10/20 Page 4 of 5
                                                                    6




1           9.      The parties and counsel expect to submit proposed orders to the Court regarding this
2
     case and the related case prior to the August 11, 2020 deadline to submit the Case Management
3
     Conference Statements in this and the related case and ask the Court’s forbearance to allow us to
4
5    complete the settlement documentation process.
6
            10.     The parties jointly request the Court to vacate the Order to Show Cause.
7
            Counsel for Tangle, Inc. has authorized counsel for Law Offices of John W. Carpenter, LLC
8
9    to file this Joint Response on its behalf.
10
11
     Dated: June 10, 2020                 Respectfully submitted,
12
      By: /s/ Victoria E. Brieant                       By: /s/ Joseph Ehrlich
13
      Victoria E. Brieant (CA Bar No. 141519)           Joseph Ehrlich - #84359
14    Law Office of Victoria E. Brieant                 Mark R. Meyer - #238231
      4000 Ponce de Leon Boulevard, Suite 470           Losch Ehrlich & Meyer
15
      Coral Gables, FL 33146                            750 Battery Street, Suite 700
16    Telephone: (305) 413-9026                         San Francisco, CA 94111
      Email: victoria@brieantlaw.com                    (415) 956-8400
17
                                                        Email: je@losch-ehrlich.com
18    Attorney for Plaintiff                                    mm@losch-ehrlich.com
      Law Offices of John W. Carpenter, LLC
19
                                                        Attorneys for Defendant
20                                                      Tangle, Inc.
21
22
23
24
25
26
27
28




     Case No.: 4:20-cv-00644-KAW                  Page 4 of 6
     STIP. JOINT RESP. TO OSC
        Case 4:20-cv-00644-KAW Document 20
                                        19 Filed 06/11/20
                                                 06/10/20 Page 5 of 5
                                                                    6




1
2
                                            PROPOSED ORDER
3
            This matter having come before the Court on the Stipulated Joint Response to this Court’s
4
5    Order to Show Cause (Dkt. No. 17), for good cause shown, the Order to Show Cause is hereby
6
     vacated. DISCHARGED. The pending motion to dismiss is TERMINATED as moot.
7
                                                                  a dismissal.
            The parties shall have until August 11, 2020, to file an appropriate proposed order
8
9    regarding the settlement of this matter.
10
            IT IS SO ORDERED.
11
                  11 2020.
     Dated: June ___,                            ____________________________
12
                                                 HONORABLE KANDIS A. WESTMORE
13                                               UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Case No.: 4:20-cv-00644-KAW                 Page 5 of 6
     STIP. JOINT RESP. TO OSC
